Defendant made a valid waiver of his right to appeal. The waiver forecloses defendant’s claim that he was deprived of the right to retain counsel of his own choosing (see People v Whitfield, 52 AD3d 748 [2008], lv denied 11 NY3d 858 [2008]). That claim does not go to the voluntariness of defendant’s plea (cf. People v Parilla, 8 NY3d 654, 660 [2007]). Defendant’s claim that the court’s denial of a further adjournment for the purpose of raising funds to hire private counsel “precipitated” his plea and appeal waiver is conclusory and unsupported by the record.
As an alternative holding, we find that the court providently exercised its discretion in denying defendant’s request for additional time to attempt to hire an attorney (see People v Arroyave, 49 NY2d 264, 270-271 [1980]). The court had previously afforded defendant reasonable opportunities to retain private counsel. In light of defendant’s previous inability to secure the necessary funds despite purported attempts to do so, the court properly concluded that further delay was unwarranted. Concur — Andrias, J.E, Saxe, Friedman, Moskowitz and Richter, JJ.